          Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

BICAMERAL, LLC.,
                Plaintiff                             CIVIL ACTION NO. 6:20-cv-00050
         v.
                                                                 PATENT CASE
ANALOG DEVICES, INC.,                                    JURY TRIAL DEMANDED
                Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

         This is an action for patent infringement in which Bicameral, LLC. (“Plaintiff”) makes the

following allegations against Analog Devices, Inc. (“Defendant”):

                                             PARTIES

         1.     Plaintiff is a limited liability company organized and existing under the laws of the

State of Texas, with a regular place of business at 17330 Preston Road, Suite 200D, Dallas, Texas

75252.

         2.     Upon information and belief, Defendant is a corporation organized and existing

under the laws of the State of Massachusetts, with a regular place of business at One Technology

Way, Norwood, Massachusetts 02062. Defendant may be served via its registered agent for

service of process: CT Corporation System, 155 Federal Street, Suite 700, Boston, MA 02110.

                                 JURISDICTION AND VENUE

         3.     This is an action for infringement of a United States patent arising under 35 U.S.C.

§§ 271 (a)-(b), 281, and 284 – 85. This Court has subject matter jurisdiction over this action under

28 U.S.C. §1331 and §1338(a).

         4.     Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, due at least to Defendant’s substantial

                                                  1
         Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 2 of 10




business in this forum, including: (i) at least a portion of the infringements alleged herein; (ii)

regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

district; and (iii) having a regular place of business in this District..

        5.       Venue is proper in this district pursuant to 28 U.S.C. § 1400(b). Defendant has a

regular and established place of business in this District located at 6500 River Pl Blvd # 1, Austin,

TX 78730. Additionally, Defendant has committed and continues to commit acts of patent

infringement in this Judicial District, including making, using, offering to sell, and/or selling

accused products and services in this District, and/or importing accused products and services into

this District.

                                    FACTUAL BACKGROUND

        6.       On October 28, 2003, United States Patent No. 6,639,538 (the “’538 Patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention entitled

“Real-Time Transient Pulse Monitoring System and Method.” A true and correct copy of the ’538

Patent is attached hereto as Exhibit A.

        7.       Paolo G. Sechi and Richard C. Adamo are the inventors of the ’538 Patent.

        8.       Plaintiff, Bicameral, LLC, is assignee and owner of the right, title, and interest in

and to the ’538 Patent, including the right to assert all causes of action arising under the ’538 Patent

and the right to any remedies for infringement.

        9.       The ’538 Patent is valid and enforceable under United States Patent Laws.

        10.      The ’538 Patent recognized problems with existing transient monitoring systems,

“conventional transient monitoring systems digitize the analog input signal and save the digital

data in memory for subsequent download and evaluation.” Exhibit A at 1:46-48. “A disadvantage



                                                    2
        Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 3 of 10




of this technique is that the digital data must be post-processed, thus the characterization of the

key parameters is not available in real time. Exhibit A at 1:48-51. Another disadvantage is that

“while the digital data is being downloaded from the memory…the system is not collecting

additional digital data…input transients will go undetected if they occur during this transfer period.

Exhibit A at 1:51-54. “Repetitive or closely-grouped high frequency transients…increase the

likelihood of a missed transient.” Exhibit A at 1:55-57.

       11.     To address the shortcomings of existing transient monitoring systems which

digitize analog input signal and save the digital data in memory and stop collection of transients

while digital data is being downloaded from the memory, the ’538 Patent discloses, inter alia, a

“a transient pulse monitor that is capable of measuring transients in real-time and to perform such

real-time measurements without experiencing dead time.” Exhibit A at 1:64-67. Indeed, the

inventions of the ’538 Patent improved the functionality of transient monitoring systems. Another

advantage of the invention is “for [a] monitor to process large amounts of data with minimal

storage.” Exhibit A at 2:3-5. The “invention feature[s] continuously receiving an input signal;

continuously sampling and digitizing the analog signal; buffering the digital data; putting in real-

time from the digitized data a parameter value that represents a characteristic of the stimulus,

discarding the digitized data after the data is used to compute the parameter value; outputting

computer parameter values…,and buffer[ing] while outputting the parameter values to the system

bus or storage medium, so as not to miss any transients that may have occurred during this period.”

Exhibit A at 2:6-17.

       12.     Defendant directly or through intermediaries, makes, uses, imports, sells, and/or

offers for sale products and or/systems (e.g., Analog Devices ADXL345 (the “Accused

Instrumentality”)) that infringe one or more claims of the ’538 Patent. When placed into operation,



                                                  3
          Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 4 of 10




the Accused Instrumentality infringes claims 1, 2, 3, 9, 13, 14, 15, 17, 19, 21, and 22 of the ’538

Patent.

                                 COUNT I
                DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,639,538

          13.   Plaintiff realleges and incorporates by reference hereto all allegations set forth in

paragraphs 1 through 12 herein.

          14.   Upon information and belief, Defendant has been and is now infringing claims 1,

2, 3, 9, 13, 14, 15, 17, 19, 21, and 22 of the ’538 Patent in the State of Texas, in this Judicial

District, and elsewhere in the United States, by, among other things, directly or through

intermediaries, making, using, importing, selling and/or offering for sale products and/or systems

(e.g., Analog Devices ADXL345 (the “Accused Instrumentality”)), covered by one or more claims

of the ’538 Patent to the injury of Plaintiff. Defendant is directly infringing, literally infringing,

and/or infringing the ’538 Patent under the doctrine of equivalents. Defendant is thus liable for

infringement of the ’538 Patent pursuant to 35 U.S.C. § 271(a).

          15.   The Accused Instrumentality infringes claim 1 of the ’538 Patent. The Accused

Instrumentality is a system for characterizing a stimulus represented by an analog signal, which

comprises a conversion circuitry that continuously receives the analog signal and converts it into

digital data.    The Accused Instrumentality compromises digital circuitry, which is in

communication with the conversion circuitry to continuously receive the digital data from the

conversion circuitry, and the digital circuitry dynamically computes from the digital data, a value,

that characterizes a parameter of the stimulus while the digital circuitry continuously receives new

digital data from the conversion circuitry. For example, the Accused Instrumentality is a digital

accelerometer system that detects any change in the motion of a device. Evidence of Infringement,

attached hereto as Exhibit B, at Figs. 1-6. Acceleration along the X axis, Y axis, and Z axis, for


                                                  4
        Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 5 of 10




example, is a stimulus represented by analog signals such as the change in capacitance due to

acceleration. Id. Furthermore, the Accused Instrumentality consists of digital circuitry which

continuously receives data from conversion circuitry. Id. at Fig. 4. The digital circuitry consists

of digital filter, FIFO, control, interrupt logic and serial input/output block. Id. at Figs. 4, 7. The

control and interrupt logic block evaluates the acceleration value from the motion data and

compares the acceleration data value with a threshold value stored in registers. Id. Based on

comparison, it characterizes the acceleration value in real-time into events. Id.

       16.     The Accused Instrumentality infringes claim 2 of the ’538 Patent. The Accused

Instrumentality meets the limitations of claim 1 and further the digital circuitry is in

communication with a bus, and the digital circuitry outputs the computed values over the bus while

the digital circuitry continuously receives new digital data from the conversion circuitry. For

example, in the Accused Instrumentality, the digital circuitry is in communication with a bus, and

the digital circuitry outputs the computed value over the bus while the digital circuitry

continuously receives new digital data from the conversion circuitry. Ex. B, Figs. 4, 8. Serial

communication of data to other devices is possible via SPI (serial peripheral interface) bus. Id.

The control and interrupt logic passes the data to serial input/output port which further sends it to

connected devices via the SPI bus. Id.

       17.     The Accused Instrumentality infringes claim 3 of the ’538 Patent. The Accused

Instrumentality meets the limitations of claim 1 and further the characterized parameter is a first

parameter, and the digital circuitry is programmed to characterize the first parameter and is re-

programmable to characterize a second parameter that is different than the first parameter. For

example, the Accused Instrumentality is programmed to detect activity, inactivity, tap and free fall

motion. Ex. B, Figs. 4, 7 and 9. Threshold values for every event are pre-defined in the system.



                                                  5
         Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 6 of 10




Id. The system compares the evaluated motion value with the threshold value and characterizes

different events. Id. The Accused Instrumentality is re-programmable to detect different activity.

Id.

        18.      The Accused Instrumentality infringes claim 9 of the ’538 Patent. The Accused

Instrumentality meets the limitations of claim 1 and further the conversion circuitry and the digital

circuitry (digital filter, control and interrupt logic) are provided on the same integrated circuit chip.

Ex. B, Fig. 4.

        19.      The Accused Instrumentality infringes claim 13 of the ’538 Patent. The Accused

Instrumentality meets the limitations of claim 1 and further have self-test circuitry which makes

the system capable of performing a self-test. Ex. B, Fig. 10.

        20.      The Accused Instrumentality infringes claim 14 of the ’538 Patent. The Accused

Instrumentality is a system for characterizing a stimulus represented by an analog signal, including

an analog-to-digital converter receiving the analog signal and converting the analog signal into

digital data; a processing unit dynamically computing from the digital data a value that

characterizes a parameter of the stimulus; and a memory buffer in communication between the

analog-to-digital converter and the processing unit, the memory buffer continuously receiving new

digital data from the analog-to-digital converter while the processing unit processes digital data

received from the memory buffer to compute the value that characterizes the parameter of the

stimulus. For example, the Accused Instrumentality is a digital accelerometer system that detects

any change in the motion of a device and is, therefore, a system for characterizing a stimulus

represented by an analog signal. Ex. B, Figs. 1-6. The Accused Instrumentality further includes

conversion circuitry. Id. The conversion circuitry includes an ADC (Analog-to-Digital) converter

block. Id. The conversion circuitry continuously receives the analog signal, such as capacitance



                                                   6
         Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 7 of 10




and/or voltage that represents acceleration along the X, Y, and Z-axis and converts it into digital

data. Id. The accused instrumentality also includes a processing unit which continuously receives

data from conversion circuitry. Id. The digital circuitry consists of digital filter, control and

interrupts logic block. Id. The digital filter processes the digital motion data and control and

interrupt logic block evaluate the acceleration value from the motion data and compares the

acceleration data value with a threshold value stored in registers. Id. The Accused Instrumentality

also includes FIFO memory. Id. The FIFO stores the digital motion data received from the ADC

(analog to digital converter). Id. The FIFO is in communication with the digital circuitry

(“processing unit”). Id. The digital circuitry calculates the value of acceleration and compares it

to the threshold values, to characterize an event (tap/free-fall). Id.

        21.     The Accused Instrumentality infringes claim 15 of the ’538 Patent. It meets the

limitations of claim 14 and further the processing unit includes a digital signal processor in

communication with the memory buffer. For example, in the Accused Instrumentality, the digital

circuitry consists of a digital filter. Ex. B, Fig. 4. The digital filter is a digital signal processing

block. Id.

        22.     The Accused Instrumentality infringes claim 17 of the ’538 Patent. It meets the

limitations of claim 14 and further the rate at which the memory buffer receives new digital data

from the AID converter is less than a rate at which the processing unit obtains digital data from

the memory buffer. Ex. B, Fig. 11. For example, the Accused Instrumentality includes of a 32 bit

FIFO memory buffer. Id. The data communication rate of FIFO can be set such that the data

output rate from the FIFO is faster than the data reception rate. Id. Thus FIFO receives data at a

slower rate.




                                                   7
        Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 8 of 10




       23.     The Accused Instrumentality infringes claim 19 of the ’538 Patent. It meets the

limitations of claim 14 and further the characterized parameter is a first parameter, and wherein

the processing unit is programmed to characterize the first parameter and is re-programmable to

characterize a second parameter that is different than the first parameter. For example, the Accused

Instrumentality is programmed to detect activity, inactivity, tap and free fall motion (different

parameters). Ex. B, Fig. 7. Threshold values for every event are pre-defined in the system

(“programmed”). Id. The system compares the evaluated motion value with the threshold value

and characterizes different events (“parameters”). Id.

       24.     The Accused Instrumentality infringes claim 21 of the ’538 Patent. The Accused

Instrumentality practices a method of characterizing a stimulus represented by an analog signal,

continuously receiving digital data digitized from the analog signal representing the stimulus and

dynamically computing from the continuously received digital data a value that characterizes a

parameter of the stimulus while receiving new digital data digitized from the analog signal

representing the stimulus. For example, the Accused Instrumentality includes a digital

accelerometer that continuously receives an analog signal, such as capacitance and/or voltage that

represents acceleration along the X, Y, and Z-axis and converts it into digital data. Ex. B, Figs. 1-

7. The digital filter, FIFO, control, interrupt logic and serial input/output block of the Accused

Instrumentality compares the acceleration data value with a threshold value stored in registers. Id.

       25.     The Accused Instrumentality infringes claim 22 of the ’538 Patent. The Accused

Instrumentality practices the method of claim 21 and further converts the analog signal

representing the stimulus into the digital data that are continuously received. Ex. B, Fig. 4.




                                                 8
         Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 9 of 10




        26.     Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting in active concert therewith

from infringing the ’538 Patent, Plaintiff will be greatly and irreparably harmed.

                                          JURY DEMAND

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, hereby requests a trial by

jury on all issues so triable by right.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

    a. A judgment in favor of Plaintiff that Defendant has infringed the Asserted Patent;

    b. A judgment in favor of Plaintiff that Defendant has induced its resellers and end-users to

        infringe the Asserted Patent;

    c. A permanent injunction enjoining Defendant and its officers, directors, agents, servants,

        affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

        active concert therewith from infringement, inducing the infringement of, or contributing

        to the infringement of the Asserted Patent, or such other equitable relief the Court

        determines is warranted;

    d. A judgment and order requiring Defendant pay to Plaintiff their damages, costs, expenses,

        and prejudgment and post-judgment interest for Defendant’s infringement of the Asserted

        Patent as provided under 35 U.S.C. § 284, and an accounting of ongoing post-judgment

        infringement; and

    e. Any and all other relief, at law or equity, to which Plaintiff may show itself to be entitled.



        DATED January 24, 2020.                       Respectfully submitted,

                                                  9
Case 6:20-cv-00050-ADA Document 1 Filed 01/24/20 Page 10 of 10




                                   By: /s/ Neal Massand
                                   Neal Massand
                                   Texas Bar No. 24039038
                                   nmassand@nilawfirm.com
                                   Timothy T. Wang
                                   Texas Bar No. 24067927
                                   twang@nilawfirm.com
                                   Stevenson Moore V
                                   Texas Bar No. 24076573
                                   smoore@nilawfirm.com

                                   NI, WANG & MASSAND, PLLC
                                   8140 Walnut Hill Ln., Ste. 500
                                   Dallas, TX 75231
                                   Tel: (972) 331-4600
                                   Fax: (972) 314-0900

                                   ATTORNEY FOR PLAINTIFF
                                   BICAMERAL, LLC.




                              10
